                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

In RE:

Michael Shores                                               Case No.: 19-60567
                                                             Chapter 12
         Debtor,

                        CHAPTER 12 PLAN DATED August 26, 2021

                                    ARTICLE I
                          ADMINISTRATIVE PRIORITY CLAIMS

        The Chapter 12 trustee shall make application to the Court for approval of trustee’s fees
and for any reasonable and necessary expenses of the trustee in effectuating the trustee’s duties
under the Bankruptcy Code in administering this case. The debtor(s) shall pay an amount equal
to five percent (5%) of all payments disbursed by the Chapter 12 trustee as an estimated payment
and the trustee shall hold the fee until the trustee’s fees and expenses are applied for and
approved by the Court. Once the trustee’s fees are approved, the trustee shall pay them.

                                      GENERAL TERMS

       The debtor shall file monthly reports with the office of the chapter 12 trustee, provide
annual tax returns along with a summary of operation.

        All creditors shall be allowed to file 11 U.S.C. Sec. 506(b) claims. All claims are subject
to review by the Bankruptcy Court prior to and after a confirmation order is entered. The debtor
is proposing a 100% distribution to unsecured creditors. If there are excess funds in the account,
the money shall be paid to the unsecured creditors. The term of this plan shall be five years.

                                  ARTICLE II
                    CLASSIFICATION OF CLAIMS AND INTERESTS

               CLASS 1:       Star Bank

               CLASS 2:       John Deere Financial

               CLASS 3:       United States Department of Agriculture (“USDA-FSA”)

               CLASS 4:       Velde Moore, Ltd.

               CLASS 5:       Unsecured Creditors

               CLASS 6:       Christine Shores
                                            ARTICLE III

                                             CLASS 1

        Class I consists of the claim of Star Bank which consists of five loans that are cross
collateralized against real property and chattel property. According to the claim filed by Star
Bank on October 22, 2019 the amount owed (including principal, interest, and late charges)
totaled $1,446,788.35. Star Bank is an over-secured creditor and shall be allowed a claim under
11 U.S.C. Sec. 506(b) for post-petition interest, late fees, reasonable attorneys’ fees and costs.
Debtor’s objection to Star Bank’s claim shall be withdrawn. Star Bank has not yet disclosed its
costs, attorneys’ fees and post-petition interest.

       Elements of Confirmation under 11 U.S.C. Sec. 1225(a)

       1225(a)(1), (2), (3), (4) and (7).

         The debtor’s plan complies with the provisions of chapter 12 and the debtor has paid all
fees, charges, and amounts required under chapter 123 of title 28. The debtor’s plan has been
proposed in good faith and not by any means forbidden by law. The debtor is proposing to make
a 100% distribution to his unsecured creditors, such that they will receive the same treatment as
if this bankruptcy were to be filed under chapter 7 of this title. The debtor is not obligated to pay
any domestic support obligations.

       1225(a)(5)

       This provision allows the debtor’s plan to be confirmed, if his secured creditors have: (1)
have accepted the plan, (2) the plan proposes to pay the creditor the present value of its claim, (3)
the debtor surrenders the collateral to such claim holder. .

        The debtor proposes to split Star Bank claim into real property and chattel claims. The
real property claim shall be $1,208,025.00 or 65% of the value of Star Bank’s real estate
collateral. The remaining balance owed to Star Bank ($238,763.35) shall be allocated to
machinery, cattle, crops, equity credits, and other chattel which have a scheduled value of
$639,581.89 or 37.3% loan to value. It should be noted that these obligations will continue to be
cross-collateralized notwithstanding the bifurcation of their payment. Thus, the entire value of
the collateral against the claim’s loan balance is 57.9%.

        The debtor proposes to grant the Bank an interest rate of 1% over prime, with a floor of
5.75% to pay the present value of its claim. This interest rate is justified given the value of
collateral versus the size of the Bank’s claim. Further, the Bank’s claim is secured by the
debtor’s farm land which alone would provide a loan to value of 77.8%. The farm land in the
debtor’s area is not depreciating in value and will likely appreciate in the future.
        The debtor proposes to pay the real estate portion of his obligation on a twenty-five year
amortization. (Loan #2550 for $800,000.00 had a five year balloon, but was amortized by the
Bank for 25 years.) The debtor proposes to pay the chattel loan over a seven year amortization,
excluding any portion attributable to post judgment interest and attorneys’ fees, which shall be
paid with the balloon. Both the real estate and chattel portions of the obligation will balloon
five years after confirmation. This balloon is also offered in recognition that Notes #2553,
#2560, and #2561 had one year balloons and were not meant to be long term obligations.

      The first annual payment will occur one month after confirmation on the third Friday of
the month in 2020.

        This first annual payment will be $100,000.00 to the Bank and $5,000.00 for Trustee
Fees. The unpaid balance of $35,037.61 shall be paid when the note balloons according to the
terms of this plan. Payments in subsequent years shall be as listed below. The debtor and Bank
will cooperate in good faith to determine how checks number **7192, **7678, **8524 and
**6974 were applied at the Bank. The parties agree to reserve the issue of the Bank’s 11 U.S.C.
Sec. 506(b) claim. The parties agree to a mutual release of all claims, except for claims
regarding the proper crediting of checks number **7192, **7678, **8524 and **6974.
Notwithstanding the foregoing, nothing contained herein shall impair the Bank’s rights under
this plan, the documents to be executed in connection to this plan, or the underlying loan and
collateral documents in the event that there is non-performance under this plan by debtor.
The $105,000.00 was paid.

       Annual Payment                 Trustee Fee            Total Plan Payment
       Real Estate
       92,266.74                      4,613.33               96,880.07

       Chattel
       42,770.87                      2,138.55               44,909.42

       Total
       135,037.61                     6,751.88               141,789.49* see above paragraph

        After the first annual payment is made, the debtor shall follow the following payment
schedule beginning with the 2021 annual obligation and continuing with the 2022 annual
obligation on the same dates and in the same amounts:

       Due Dates for 2021             Payment                Trustee Fee    Total Payment
       October 31, 2020               $9,500.00              $500.00        $10,000.00, paid
       December 31, 2020              $57,000.00             $3,000.00      $60,000.00, paid
       March 31, 2021                 $19,000.00             $1,000.00      $20,000.00, paid
       May 31, 2021                   $49,537.61             $2,251.88      $51,789.49*

       Total for 2021                 $135,037.61            $6,751.88      $141,789.49

       *The May 31, 2021 payment shall be paid with the October 31, 2021 payment, otherwise the
        payment schedule shall be unmodified.
       The balloon payment of all remaining amounts owed by debtor to Star Bank, including
the 506(B) payment, will be due the third Friday of the month five years after confirmation.

       Real Estate Balloon:                          $1,080,109.52
       Chattel Balloon:                              $77,993.59
       Deferred Confirmation Payment:                $35,037.61
       506(b) Balloon Claimed by Star:               to be determined.

       1225(a)(6)

        This provision is commonly referred to as the feasibility test. In determining whether a
plan is feasible, the Court should view the debtor’s predictions based on objective fact and not
wishful thinking, see In re Clarkson, 767 F.2d 417, 420 (8th Cir.1985); citing In re Bergman, 585
F.2d 1171, 1179 (2nd Cir.1978). The Court should consider the farms earning power, the
sufficiency of capital structure, economic conditions, managerial efficiency, and whether the
same management will remain in place. Id., citing Great Northern Protective Services, Inc. 19
Bankr. 802, 803 (Bankr.W.D. Wash.1982). The bankruptcy court should approve a plan if it
appears reasonably probable that the farmer will be able to pay the restructured secured debt over
a reasonable amount of time, at a reasonable rate of interest, in light of farm prices and farm
programs as of the date of confirmation, see In re Ahlers, 794 F.2d 388, 391-92 (8th Cir. 1986).

        The debtor’s attached cash-flow projections encompass 2019, 2020, and 2021. The cash
flow projections were drafted by the Center for Farm Financial Management through the
University of Minnesota and use the real production costs of the debtor, the debtor’s historical
yields, and actual market price projections to determine the debtor’s cash flow projections. This
information is the best prediction available given the actual and projected forecasts in the
agricultural sector.

        The debtor has every reason to believe that he will be able to obtain in-put financing from
his past providers since their accounts will be brought current upon payment by the trustee after
confirmation (see John Deere Credit, Ashby Equity Association, Pro Ag, and Wheaton-Dumont
Coop Elevator claims).

       Default Provisions

       A.      Non-Monetary Defaults. All of the following shall be considered non-monetary
               defaults that entitle Star Bank to the relief specified below:

       1.      The debtor has a negative balance in his debtor in possession account.

       2.      The debtor is served papers in a civil lawsuit and he fails to notify Star Bank
               immediately. Being subject to a lawsuit is not a non-monetary default, but if the
               debtor is fourteen days from the date upon which a judgment may be entered
               against him, in an amount in excess of $10,000.00, then a non-monetary default
               has occurred.

       3.      The debtor fails provide a copy of his monthly operating reports to Star Bank as
               they are provided to the Office of the Chapter 12 Trustee or fails to provide Star
               Bank with a copy of his monthly bank statements for his debtor in possession
               account by the 10th day of the following month.

       4.      The debtor fails to secure an operating loan for any applicable crop year which is
               approved by the Court before July 1 of that year (except for 2020, given that
               financing has already been obtained).

       5.      The debtor sells any assets out of trust.

       6.      The debtor fails to pay real estate taxes when due.

       Non-monetary defaults shall not have a cure period.

       B.      Monetary Defaults. The following shall be considered a monetary default that
               entitles Star Bank to the relief specified below:

       1.      The debtor fails to make a payment by the applicable payment date, or within 15
               days thereafter.

       C.      General Default Provisions

        The debtor, and his non-filing spouse, shall execute a deed in lieu of foreclosure for the
real property secured by Star Bank’s mortgages within 14 days of plan confirmation. The debtor
shall also execute a bill of sale for his farm machinery and livestock within 14 days of plan
confirmation. Failure to execute said documents by the debtor within 14 days of plan
confirmation shall be deemed a default under this plan. It shall also be a default under the plan if
the debtor’s estranged spouse has not executed said documents within 14 days of plan
confirmation, unless by that time debtor has initiated legal action in the appropriate court to
compel her to sign the agreed to deed in lieu of foreclosure and bill of sale, with said legal action
being pursued expeditiously, promptly and in good faith. The Bank, at its option, may also
pursue its own legal action if she refuses to sign the deed in lieu and bill of sale, and nothing
contained herein shall be deemed a waiver of any claims against debtor’s wife in the event of
default or non-performance.

        The deed in lieu of foreclosure and bill of sale shall be held in escrow by Old Republic
Title Company. If the debtor defaults, and any applicable cure period has elapsed, the debtor
shall have 60 days from the date of default to enter into a commercially reasonable purchase
agreement for his real property secured by Star Bank, under terms acceptable to Star Bank. The
debtor will have 60 days to close from the end of the initial 60 day period. The debtor may also
sell other collateral during the 120 day period, under terms acceptable to Star Bank, to reduce the
balance owed to Star Bank. If Star Bank is not paid in full within 120 days of default, and a
purchase agreement has not been signed for the sale of real property within 60 days after default,
or if the sale contemplated by any purchase agreement does not close within 60 days after
execution, Star Bank may record its deed in lieu of foreclosure and act on its bill of sale. Star
Bank will be able to lift the stay to enforce this provision upon affidavit of default and non-
performance and the debtor will not contest and motion for relief from the stay filed by Star
Bank pursuant to this paragraph.

       General Provisions

        Upon confirmation, Star Bank shall sign all livestock and crop checks being held by the
debtor, and shall release its lien on unsold crops. The trustee shall concurrently make the first
scheduled payment to Star Bank.

        Star Bank agrees to subordinate its security interest in only the debtor’s 2020 crop to his
2020 operating lender upon confirmation that the loan will be made. Notwithstanding the
foregoing, Debtor shall make the operating lender aware that it will be expected to ensure that
Star Bank receives all commodity checks pertaining to 2019 (or earlier) crop, in the event that
said lender files a CNS financing statement and is named on the check by virtue of said filing.

       Star Bank’s collateral interest in the debtor’s real property and chattel are not being
modified by this plan. The debtor shall be allowed to sell or trade machinery with the prior
consent of the Bank, and the Bank will have a replacement lien on equipment sold or traded.
The bank shall also possess a lien against post-petition capital improvements to the real property.
The Debtor will maintain property insurance with Star Bank named as a loss payee. The Debtor
will pay all real estate taxes as and when due.

                                             CLASS 2

        Class 2 is comprised of John Deere Financial. John Deere possesses a purchase money
security interest in a JD 323 Skidsteer and a JD 568 Baler. The debtor will continue to make
payments on both loan obligations directly to John Deere Financial under pre-petition terms.

                                             CLASS 3

       Class 3 is comprised for USDA - FSA. The Debtor does participate in FSA programs
and shall assume all contracts and programs with FSA. The Debtor shall not be precluded from
applying for all farm programs administered by Farm Service Agency in the future.
                                            CLASS 4

        Class 4 is comprised of Velde Moore, Ltd.. Velde Moore, Ltd will be paid $200.00 an
hour for its pre and post-petition services and shall file periodic free applications for amounts
due. The first annual payment will be paid to the trustee on one month after confirmation on the
third Friday of the month, and the debtor will continue to do so during the course of this plan.

        Annual Payment                Trustee Fee           Total
        $3,000.00                     $150.00               $3,150.00

                                            CLASS 5

        Class 5 is that of all unsecured creditors. The debtor proposes to withhold each year
sums of money for reasonable and necessary expenses to preserve and continue the debtor’s farm
operation as authorized under 11 U.S.C. § 1225(b)(2)(B). Such expenses include, but are not
limited to, purchases of capital improvements, machinery and equipment. The amounts
described herein shall not exceed $5,000 per year and shall not exceed $15,000 in accumulated
capital improvement reserves over the course of the plan. Any amounts held by the debtor four
months prior to discharge shall be turned over to the trustee for distribution to unsecured
creditors if there are outstanding unsecured claims.

        The debtor shall commit all disposable income to the completion of the plan, the duration
of this plan shall be five years. The Debtor shall make a 100% distribution to all unsecured
claims totaling $124,408.50 (this includes the filed claims and that of the Ashby Equity
Association for $63,000.00).

        The first annual payment will be paid to the trustee beginning on or before December 31,
2021.

        Annual Payment                Trustee Fee           Total
        $31,102.13                    $1,555.11             $32,657.24

                                            CLASS 6

        Class 6 is that of Christine Shores, the spouse of the debtor. Dissolution papers were
served prior to the debtor filing for relief under chapter 12. The dissolution has been stayed
during the chapter 12 bankruptcy. Ms. Shores also filed an adversary proceeding against the
debtor to have his confirmation order revoked. The parties agreed to mediation as part of the
adversary proceeding and have come to an agreed settlement. In consideration for retention of
the farm real property, the farm business assets, and the debtor’s personal property, the debtor
has agreed to transfer the following property of the estate to Christine Shores:

   a. The parties will sell their joint interests in their homestead to their adult son, Darren
      Michael Shores, from which Christine Shores will receive $225,000.00;
   b. The debtor will assign his 1/6 interest in the Rose Shores Final Structured Settlement
      Plan. The debtor’s interest is worth $160,408.23 without any discount for current value;
   c. 2005 Chevrolet Colorado;
   d. Knights of Columbus Life Insurance Policies: #XXXXXX7356, #XXXXXX7357 and
      #XXXXXX0645;
   e. Half interest in the farm’s capital credits as valued on July 31, 2021;
   f. Firearms: $1,075.00 in approximate value depending on firearms selected by Christine
      Shores.

                                      ARTICLE IV
                                 LIQUIDATION ANALYSIS

      The Liquidation Analysis as required under Section 1225 (a) (4) is attached as
Attachment A. This analysis represents the values as a result of using the Minnesota exemptions.

                                     ARTICLE V
                                EXECUTORY CONTRACTS

      The debtor does hereby assume and agree to continue any and all executory contracts
with USDA, and Vincent Johnson from whom the debtor rents tillable acres.


                                    ARTICLE VI
                             FARM INCOME AND EXPENSES

        The debtor shall satisfy the obligations of this plan through income from farm income,
see attached cash flow projections. The debtor’s personal living expenses shall be limited to
$20,000.00 per annum as reflected in the debtor’s bankruptcy petition, schedule J.




                    POST-PETITION CREDITORS AND SUPPLIERS

       The debtor shall administer contracts on all post-petition contracts outside of the plan.



Dated: August 27, 2021                           /e/ Michael Shores
                                     Liquidation Analysis

Asset                       Value                 Liens          Exemption    Equity

Farm land 413 acres         1,858,500.00          1,446,788.35                411,711.65

Homestead                   265,000.00                           420,000.00   0.00

2011 2500 HD Chevy          15,000.00                            4,800.00     10,200.00

1996 1 Ton Chevy            4,000.00                                          4,000.00

2016 Chevy Suburban         15,000.00                                         15,000.00

2005 Chevy Colorado         8,000.00                                          8,000.00

2004 Chevy Colorado         7,000.00                                          7,000.00

Household Goods             5,000.00                             5,000.00     0.00

Clothing                    800.00                               800.00       0.00

Checking Bk of the West     6,000.00                             4,500.00     1,500.00

Ashby Equity Credits        38,877.69                                         38,877.69

Settlement: mother          160,000.00                                        160,000.00

Claims against creditors    unknown                                           unknown

Knights of Columbus Life Ins. 37,776.00                                       37,776.00

125 Head Dairy Feeders      100,000.00            1,446,788.35                0.00

Proceeds Cattle Sale        89,942.89             1,446,788.35                0.00

Machinery & Equipment       218,500.00            1,446,788.35                0.00

JD 323 Skidsteer            50,000.00             1,480,070.35                0.00

JD 568 Baler                20,000.00             1,464,867.35                0.00

Barrett Stock Trailer       9,000.00              1,446,788.35                0.00

5th Wheel Flatbed           2,000.00              1,446,788.35                0.00
Ford L900 Grain Truck   10,000.00    1,446,788.35   0.00

IHC Semi                10,000.00    1,446,788.35   0.00

Wilson 36' Hopper       9,000.00     1,446,788.35   0.00

9,000 BU Beans          76,500.00    1,446,788.35   0.00

est. 30,000 BU Corn     105,000.00   1,446,788.35   0.00

Firearms                2,150.00                    2,150.00

DFA Capital Credits     7,922.79                    7,922.79
